Case 1:18-cv-01405-LO-JFA Document 51 Filed 06/18/19 Page 1 of 1 PageID# 470




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


JEANNIE QUINTEROS,

                       Plaintiff,

        V.                                        Civil Action No. 1:18cvl405(LO/JFA)

BURLINGTON COAT FACTORY,et al.

                       Defendant.



                                             ORDER


        This matter is before the court on plaintiffs motion for an immediate stay of proceedings

and to modify scheduling order. (Docket no. 46). As stated in the memorandum in support

(Docket no. 48), this motion is necessitated by plaintiffs failure to inform her counsel of a

bankruptcy proceeding she instituted in the District of Columbia on March 27,2019,four months

after this action was filed. Given that plaintiffs counsel have not been approved by the

Bankruptcy Court to undertake the representation of the plaintiff, they are not authorized to

proceed. Accordingly, it is hereby

        ORDERED that the motion to stay is granted in part. This action is stayed and plaintiffs

counsel shall immediately notify the court once the Bankruptcy Court has taken action on

counsel's application for approval. If counsel have been approved to proceed with this

representation, the court will promptly set a status conference to discuss what, if any,

modifications need to be made to the timing of discovery in this matter as a result of the stay.

        Entered this 18th day of June, 2019.
                                                        John F. Anderson
                                                        United States Magistrats Judge
                                                      John F. Anderson
Alexandria, Virginia                                  United States Magistrate Judge
